Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed May 10, 2021 is acknowledged.
-	Claim(s) 6-10 is/are canceled
-	Claim(s) 11-15 is/are new
-	Claim(s) 1-5, 11-15 is/are pending in the application.

	Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on May 10, 2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 3030 and January 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-5, 11-15 are allowed.
The claimed invention recites “A display system, comprising: a memory configured to store a first look-up table and a second look-up table; a timing controller configured to determine a target illumination value according to a target duty cycle of a backlight control signal and the first look-up table, and determine an original duty cycle according to the target illumination value and the second look-up table, and output the 

The following prior arts are representative of the state of the prior art:  
Oh et al, U.S. Patent Publication No. 2005/0140640 teaches a table defining relationship of duty ratio, lamp tube current and lamp brightness for different modes (see Oh paragraphs 0048-0050).  Oh is silent regarding a timing controller configured to determine a target illumination value according to a target duty cycle of a backlight control signal and the first look-up table, and determine an original duty cycle according to the target illumination value and the second look-up table, and output the backlight control signal according to the original duty cycle.

Hosoki, U.S. Patent Publication No. 20100214207 teaches a table showing correspondence relationship between a correction duty ratio and a current value, in different cases of an external duty ratio (see Hosoki paragraphs 0106-0108). Hosoki is silent regarding a timing controller configured to determine a target illumination value according to a target duty cycle of a backlight control signal and the first look-up table, and determine an original duty cycle according to the target illumination value and the second look-up table, and output the backlight control signal according to the original duty cycle.

Huang, U.S. Patent Publication No. 20100231602 teaches a look-up table including a list of predetermined display brightness values and corresponding duty values (see Huang paragraphs 0016-0024).  Huang is silent regarding a timing controller configured to determine a target illumination value according to a target duty cycle of a backlight control signal and the first look-up table, and determine an original duty cycle according to the target illumination value and the second look-up table, and output the backlight control signal according to the original duty cycle.

Yamashita et al, U.S. Patent Publication No. 20160293115 teaches reference information which indicates the association of the target luminance and the duty ratio as a format of a table or a function formula, etc., and may generate the pulse signals PWM0 to PWM2 of the duty ratio corresponding to the target luminance indicated by the backlight adjustment pulse by using the reference information (see Yamashita paragraph 0091).  Yamashita is silent regarding a timing controller configured to determine a target illumination value according to a target duty cycle of a backlight control signal and the first look-up table, and determine an original duty cycle according to the target illumination value and the second look-up table, and output the backlight control signal according to the original duty cycle.


The prior arts cited fails to fairly teach or suggest the combined features of the invention including when a maximum value of the pixel values respectively corresponding to the plurality of sub-pixels in each of the plurality of pixels exceeds a first threshold value, the gain calculation circuit calculates the screen power value by use of a common pixel value greater than or equal to the maximum value instead of the pixel values respectively corresponding to the plurality of sub-pixels, and when the screen power value exceeds the control target power value, the gain calculation circuit sets the gain to a ratio of the control target power value with respect to the screen power value, and when the screen power value is less than or equal to the control target power value, the gain calculation circuit sets the gain to 1.	

These features find support at least at figure 1 and paragraphs 0021-0031 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-5, 11-15 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyazaki et al, U.S. Patent Publication No. 2005/0146532 (illumination control), Lin, U.S. Patent Publication No. 20070262733 (control driving device for backlight module), Chen U.S. Patent Publication No. 20200143756 (display method for adjusting motion blur under various display modes).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Dorothy Harris/Primary Examiner, Art Unit 2625